FILED
                             NOT FOR PUBLICATION                              APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARGARITO ROJAS,                                 Nos. 07-74576
                                                      08-72222
               Petitioner,
                                                 Agency No. A074-812-597
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       In these consolidated petitions, Margarito Rojas, a native and citizen of

Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for adjustment of status, suspension of deportation, and voluntary

departure, and the BIA’s order denying his motion to reconsider. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).

We dismiss the petition for review in No. 07-74576, and we deny the petition for

review in No. 08-72222.

      We lack jurisdiction to review the agency’s discretionary denials of Rojas’

applications for relief. See 8 U.S.C. §§ 1252(a)(2)(B), 1229c(f); see also Hosseini

v. Gonzales, 471 F.3d 953, 956-57 (9th Cir. 2006) (adjustment of status); Gomez-

Lopez v. Ashcroft, 393 F.3d 882, 884 (9th Cir. 2005) (voluntary departure); Kalaw

v. INS, 133 F.3d 1147, 1151-52 (9th Cir. 1997) (suspension of deportation). Rojas’

contentions that the agency erred and violated due process by failing to consider

the positive factors in his case, penalizing him for failing to disclose certain assets

and that he was apprehended in 1997, and failing to cite controlling case law, do

not state colorable claims. See Mendez-Castro v. Mukasey, 552 F.3d 975, 979-80

(9th Cir. 2009); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      The BIA did not abuse its discretion in denying Rojas’ motion to reconsider

because the motion failed to point to an error of fact or law in the BIA’s October




                                            2                                     07-74576
23, 2007, order dismissing the underlying appeal. See 8 C.F.R. § 1003.2(b)(1).

      No. 07-74576: PETITION FOR REVIEW DISMISSED.

      No. 08-72222: PETITION FOR REVIEW DENIED.




                                        3                                   07-74576